 Case 2:21-cv-00067-Z Document 43 Filed 05/28/21             Page 1 of 13 PageID 958



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION


                                          )
STATE OF TEXAS,                           )
STATE OF MISSOURI,                        )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )      Civil Action No. 2:21-cv-00067-Z
                                          )
JOSEPH R. BIDEN, JR.,                     )
in his official capacity as               )
President of the United States, et al.,   )
                                          )
      Defendants.                         )
                                          )


DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO TRANSFER VENUE
                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              WILLIAM C. PEACHEY
                                              Director
                                              Office of Immigration Litigation
                                              District Court Section

                                              EREZ REUVENI
                                              Assistant Director

                                              JOSEPH A. DARROW
                                              Trial Attorney

                                              FRANCESCA GENOVA
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division
                                              Office of Immigration Litigation
                                              District Court Section
                                              P.O. Box 868, Ben Franklin Station
                                              Washington, DC 20044
                                              Tel.: (202) 305-1062
                                              Francesca.M.Genova@usdoj.gov
     Case 2:21-cv-00067-Z Document 43 Filed 05/28/21               Page 2 of 13 PageID 959



                                      I.         INTRODUCTION

        The government explained that transfer to the Southern District of Texas was warranted

under both the private and public interest factors that courts apply in considering transfer motions.

ECF 11. Nothing in Plaintiffs’ response changes this analysis. ECF 38. Plaintiffs’ arguments

against transfer rely on an incorrect and heightened standard than both Fifth Circuit and Supreme

Court precedent dictates, focus on the government’s supposed lack of specificity in identifying the

sources of proof and witnesses in this case when they have told this Court that they anticipate

potential discovery that would concern the Southern District of Texas, and understate the Southern

District of Texas’s interest in this litigation. See generally id. For the reasons stated here and in

the government’s opening brief, the Court should transfer the case under 28 U.S.C. § 1404 to the

Southern District.

                                           II.    ARGUMENT

A.      The States Apply an Unduly Heightened Standard to Determine Whether Transfer is
        Appropriate

        Plaintiffs’ main argument is that their choice of forum is entitled to deference simply

because they chose it: “Defendants do not get to pick the venue. Plaintiffs do.” ECF 38 at 1. But

they misconstrue the law governing transfer motions under 28 U.S.C. § 1404, holding the movant

to a standard higher than the required “good cause” standard and fail to justify why their choice of

forum is entitled to deference.

        “The underlying premise of § 1404(a) is that courts should prevent plaintiffs from abusing

their privilege under § 1391 by subjecting defendants to venues that are inconvenient under the

terms of § 1404(a).” In re Volkswagen of Am., Inc. (Volkswagen II), 545 F.3d 304, 313 (5th Cir.

2008). In actions brought against the federal government, venue is proper in the judicial district

“in which (A) a defendant in the action resides, (B) a substantial part of the events or omissions



                                                   1
  Case 2:21-cv-00067-Z Document 43 Filed 05/28/21                    Page 3 of 13 PageID 960


giving rise to the claim occurred . . . , or (C) the plaintiff resides if no real property is involved.”

28 U.S.C. § 1391(e). As the government explained, ECF 11 at 7-9, once the movant has shown

that venue is proper in the transferee district, the movant must show “good cause” that transfer to

that location “is clearly more convenient.” Volkswagen II, 545 F.3d at 315.

        Neither Texas nor Missouri argue that venue is proper here under 28 U.S.C. § 1391(e).

First, neither State claims that it resides in the Northern District of Texas. See generally ECF 38

(not making this claim). And as the government explained, Texas has vigorously argued that it is

only properly venued in Austin. ECF 11 at 14, 14 n.10; see ECF 38 at 6 (discussing declarations

from Austin). As such, this choice of forum is entitled to less deference. Second, they do not argue

the federal government “resides” in the Northern District, 28 U.S.C. § 1391(e), and admit that the

locus of decisionmaking was in Washington, D.C. ECF 38 at 1 (“[T]his case is about agency action

taken in Washington, D.C. … .”); id. at 3 (“It is about Defendants’ arbitrary and capricious decision

to suspend MPP in a memorandum issued from Washington, D.C.”); id. (“This case turns on …

an agency memorandum issued from Washington, D.C. . . . .”); id. at 6 (alleging that the records

are kept in Washington, D.C.). As previously explained, ECF 11 at 11 n.6, the federal government

is generally deemed to reside in Washington, D.C., and Plaintiffs now concede that they view

Washington, D.C., as where the challenged activity occurred, not the Northern District of Texas,

and do not dispute that the relevant implementation of that policy occurred on the border. Third,

Plaintiffs do not argue that a “substantial part of the acts or omissions giving rise to the litigation”

took place in this jurisdiction per 28 U.S.C. § 1391(e). Instead, they admit that the memorandum

was issued in Washington, D.C., and now disclaim any relevance of actions taken along the border.

        The States maintain that their choice of forum is entitled to weight simply because they

chose it. Plaintiffs identify no limiting principle to their supposition that a border-related suit may




                                                   2
  Case 2:21-cv-00067-Z Document 43 Filed 05/28/21                 Page 4 of 13 PageID 961


be brought anywhere where noncitizens might be present. In contrast, the government’s position—

rooted in express statutory text and common sense— is that a case challenging actions occurring

exclusively on the border should be brought in a border jurisdiction, where a “substantial part of

the acts or omissions giving rise to the litigation” took place. See ECF 38 at 1 (“Defendants’ main

argument seems to be that all immigration disputes should be decided in courts that touch the

border. … No one disputes that it affects the area along the border. But it also harms communities

much farther north.”); id. (MPP’s suspension of new enrollments “harms communities

nationwide”); id. at 3 (The suit “is about a nationwide policy with nationwide effect.”); id. at 12

(this case “is not tied to any one district or division”); id. (discussing generalized “effects” in

Amarillo that would apply to virtually any other part of the country); id. at 13 (“Of course, other

areas would have similar localized interests … .”).

       Plaintiffs presume that their choice of venue is entitled to weight. They mistakenly allege,

however, that the lessened deference to choice of forum, when that forum is neither where

plaintiffs reside nor where the challenged activities occurred, is no longer the standard after

Volkswagen II. ECF 38 at 9-11. First, a plaintiff’s choice of venue is only entitled to independent

weight in the forum non conveniens context, not section 1404: “because transfer through § 1404(a)

avoids dismissal[,] … the choice of forum … receives far less weight from courts in the venue

transfer analysis … because the ‘good cause’ burden inherently takes into account ‘the appropriate

deference to which the plaintiff’s choice of venue is entitled.’” SITO Mobile R&D IP v. Hulu, LLC,

No. 6-20-CV-00472-ADA, 2021 WL 1166772, at *2 (W.D. Tex. Mar. 24, 2021) (quoting

Volkswagen II, 545 F.3d at 515); Piper Aircraft Co. v. Reyno, 454 U.S. 235, 253 (1981) (“District

courts were given more discretion to transfer under § 1404(a) than they had to dismiss on grounds

of forum non conveniens.”). “[T]he Fifth Circuit has cautioned district courts against ‘giving




                                                3
  Case 2:21-cv-00067-Z Document 43 Filed 05/28/21                 Page 5 of 13 PageID 962


inordinate weight to the plaintiff’s choice of venue.’” Woodruff v. Three Mile Drydock & Repair,

LLC, No. CV 19-13446, 2020 WL 3577480, at *4 (E.D. La. July 1, 2020) (quoting Volkswagen II,

545 F.3d at 315). Volkswagen II itself acknowledges that the plaintiff’s choice of forum is not its

own factor carrying its own weight; rather, the good cause standard “reflects the appropriate

deference to which the plaintiff’s choice of venue is entitled.” Volkswagen II, 545 F.3d at 315.

“The plaintiff’s choice of venue is not a factor in this analysis.” McKee v. Grantham, No. 2:16-

CV-0184 -RSP, 2016 WL 3567038, at *1 (E.D. Tex. July 1, 2016); see Eltayeb v. Deli Mgmt.,

Inc., No. 4:20-CV-00385, 2020 WL 6781549, at *2 (E.D. Tex. Nov. 18, 2020) (same); Uniloc

2017 LLC v. Blackboard Inc., No. A-17-CV-0753-LY, 2020 WL 4578702, at *2 (W.D. Tex. May

15, 2020) (similar).

       Second, “the Supreme Court has repeatedly held that [a plaintiff’s] choice is entitled to

less deference when the plaintiff brings its claims in a venue that is not its home forum.” Valeo,

Inc. v. Fed.-Mogul Corp., No. EP-13-CV-115-PRM, 2013 WL 8480673, at *3 (W.D. Tex. Oct. 17,

2013) (citing Sinochem Int’l Co. v. Malaysia Intern. Shipping Corp., 549 U.S. 422, 430 (2007),

& Piper Aircraft Co., 454 U.S. at 256). “When the plaintiff’s choice is not its home forum … , the

presumption in the plaintiff’s favor ‘applies with less force,’ for the assumption that the chosen

forum is appropriate is in such cases ‘less reasonable.’” Sinochem Int’l Co., 549 U.S. at 430

(quoting Piper Aircraft Co., 454 U.S. at 255-56). “[A] plaintiff’s choice of forum is accorded

less deference where, as here, the chosen forum has little connection to the facts of the case and

the plaintiff does not reside in the chosen forum.” Dufort v. Aqueos Corp., No. CV 20-345, 2020

WL 1953949, at *5 (E.D. La. Apr. 23, 2020) (citing Cormier v. Blue Marlin Support Servs., LLC,

No. 11-3170, 2012 WL 3027099, at *4 (E.D. La. July 24, 2012) & Ray Mart, Inc. v. Stock Bldg.

Supply of Texas, LP, 435 F. Supp. 2d 578, 594 (E.D. Tex. 2006)); Morgan v. City of Fort Worth,




                                                 4
     Case 2:21-cv-00067-Z Document 43 Filed 05/28/21                Page 6 of 13 PageID 963


No. 3:18-CV-2978-B, 2018 WL 6591664, at *2 (N.D. Tex. Dec. 14, 2018) (similar) (citing Davis

v. City of Fort Worth, 2014 WL 2915881, at *1-2 (N.D. Tex. June 25, 2014) (similar); see Payne

v. Grayco Cable Servs., Inc., No. 1:11-CV-487, 2011 WL 13076902, at *9 (E.D. Tex. Dec. 8,

2011) (similar). As Defendants previously explained, this District does not include either Plaintiff

State’s capital, is not the States’ home forum, and has little connection to MPP implementation at

the border. Accordingly, this Court should apply a lesser presumption.

B.      The States Require the Government to Forecast What Discovery the States May Seek
        in Analyzing the Private Interest Factors and Gloss over the Significant Locus of
        Activity Related to the Suspension of New Enrollments in MPP on the Texas Border
        as Opposed to Amarillo

        Plaintiffs claim that private interest factors are “neutral” because the government’s analysis

of potential discovery “is based entirely on speculation.” ECF 38 at 3-5. Plaintiffs overlook,

however, that the government put forth extensive evidence why private interest factors support

transfer because MPP was applied exclusively on the southern border. Further, Plaintiffs fault the

government for not positing what type of discovery that the Plaintiffs would seek over the

government’s objection, while simultaneously arguing in their preliminary-injunction motion that

they may want discovery.

        As the government explained, ECF 11 at 11-16, all the private factors support transfer

because, if Plaintiffs seek discovery, or Defendants seek jurisdictional discovery or discovery

concerning the States’ alleged harm: (1) the sources of proof will be on the southern border, and

primarily within the Southern District; (2) any witnesses would most likely be from the border

region; (3) travel expenses for witnesses would be less; and, (4) other practical problems could be

addressed more easily, more expeditiously, and less expensively. See Volkswagen II, 545 F.3d at

315.




                                                  5
  Case 2:21-cv-00067-Z Document 43 Filed 05/28/21                  Page 7 of 13 PageID 964


       Plaintiffs seek to both preserve their ability to seek expedited discovery, ECF 35 at 1-2,

and fault the government’s inability to specifically forecast what discovery Plaintiffs might seek.

ECF 38 at 4-10. While the government maintains that merits discovery is unwarranted, Plaintiffs

contend that this Administrative Procedure Act case cannot be decided solely on the administrative

record, and that discovery will be necessary if the government disagrees with Plaintiffs’ framing

of their case: “it is possible that Defendants’ response to the Motion for Preliminary Injunction

may necessitate expedited discovery” if “Defendants … dispute the basic factual contentions

regarding how Defendants are implementing the January 20 Memorandum and the effect that

implementation is having on the number of illegal aliens in the United States” or “Defendants

submit an administrative record with unexpected material or attempt to defend the January 20

Memorandum with material outside the administrative record.” ECF 35 at 1-2. Plaintiffs’ position

in similar cases indicates they will make the same argument here. See, e.g., Scheduling Order,

Texas v. Biden, Case No. 6:21-cv-3, ECF 44 (S.D. Tex. Jan. 30, 2021) (ordering limited discovery).

       As the government explained, ECF 11, evidence and testimony regarding “how Defendants

are implementing the January 20 Memorandum and the effect that implementation is having on

the number of illegal aliens in the United States,” ECF 35 at 1-2, are more likely to exist on the

southern border than in Amarillo. Since its inception in January 2019, MPP has been applied

exclusively at the southern border, with the largest percentage of apprehensions and inspections of

noncitizens and enrollments in the Rio Grande Valley Sector of U.S. Border Patrol, in the Southern

District of Texas. Plaintiffs do not dispute that no MPP enrollments have occurred in the Northern

District of Texas generally, or in the Amarillo Division specifically, and Plaintiffs admit that “no

one disputes that [MPP’s suspension of new enrollments] affects the area along the border.” ECF

38 at 1. Nonetheless, Plaintiffs cite outdated Pew Research Center data from 2016, estimating




                                                 6
  Case 2:21-cv-00067-Z Document 43 Filed 05/28/21                  Page 8 of 13 PageID 965


“between 10,000 and 20,000 illegal aliens resided in the City of Amarillo,” and reference news

articles providing anecdotal accounts of migrants in the Texas Panhandle, unrelated to MPP. ECF

38 at 12-13. By contrast, Plaintiffs do not illustrate the effect of MPP’s suspension of new

enrollments in the Amarillo Division. When Plaintiffs are the ones who are threatening discovery,

they cannot argue that the government has not met its burden of specificity in arguing that

discovery would likely be on the border, where MPP was actually implemented.

       Plaintiffs also fault the government for failing to foresee the contents of their preliminary

injunction motion that post-dated the venue transfer motion, arguing that “Plaintiffs provided

declarations from state employees in Austin, Texas, and Jefferson City, Missouri, see, e.g., ECF

31-1, Ex. A; ECF 31-2, Exs. B, D-I, but Defendants do not argue for transfer to Austin or

Missouri.” ECF 38 at 6. Notwithstanding, the government did recognize that Plaintiffs’ stance that

venue was proper in the Northern District of Texas contradicted Texas’s arguments elsewhere that

Austin is its only proper venue. ECF 11 at 14, 14 n.10. The government also noted that Missouri

is inconvenienced by suit in any Texas district. Id. at 16. Further, preliminary-injunction evidence,

filed after the transfer motion, provides more evidence that the Northern District of Texas is a

much less convenient venue. Notably, no declarations in support of the preliminary injunction are

from the Northern District of Texas, the news articles provided discuss events in the Southern

District of Texas,; and Plaintiffs point to no evidence that discusses the Amarillo Division. See

ECF 31-1 at App.046 (discussing Donna, Texas); App.081-82 (discussing the Rio Grande Valley

and Mission); App.112-16 (discussing trafficking in South Texas); id. Ex. A; ECF 31-2, Exs. B,

D-I.

       Because the private factors warrant transfer and nothing that Plaintiffs have claimed

changes that analysis, this Court should transfer this case.




                                                 7
     Case 2:21-cv-00067-Z Document 43 Filed 05/28/21                 Page 9 of 13 PageID 966



C.      Plaintiffs Understate the Southern District of Texas’s Familiarity with Border
        Litigation and Overstate the Amarillo Division’s Non-Particularized Interest in
        Immigration in Analyzing the Public Interest Factors

        In arguing that the public interest factors are neutral or weigh slightly in favor of the

Northern District of Texas, Plaintiffs understate the Southern District of Texas’s familiarity with

litigation concerning the border and overstate the Amarillo Division’s generalized interest in the

suspension of new enrollments in MPP. As the government explained, ECF 11 at 17-19, and

Plaintiffs admit, ECF 38 at 13, this Court has no particularized interest in this litigation. By

contrast, the suspension of new enrollments in MPP provides a localized interest in the Southern

District of Texas, which has substantial experience with MPP and other border-related issues. ECF

11 at 18-19. Public interest factors, therefore, warrant transfer.

        There are a number of “public interest factors” that this court can consider. Volkswagen II,

545 F.3d at 315. Plaintiffs incorrectly claim that court congestion, local-interest, and familiarity

factors all weigh against transfer. ECF 38 at 11-14. As the government explained, the court-

congestion factor is neutral and the localized-interest and familiarity factors weigh in favor of

transfer. ECF 11 at 17-19.

        First, Plaintiffs allege that the court-congestion factor weighs “heavily against transfer”

based on stale data from March 2020 showing that the Amarillo Division had no motions pending

for six months, in contrast to the two in the Brownsville Division, and 18 civil cases pending in

the Brownsville Division for more than three years, in contrast to one in the Amarillo Division.

ECF 38 at 11-12. This Court should not rely on this outdated data, from before the pandemic. ECF

38 at App.017-024. Further, because the Brownsville Division has two judges, the existence of

two pending motions and 18 pending civil cases over three years old is not significantly different

than the status in Amarillo. See Brownsville Division, U.S. District Court for the Southern District




                                                  8
  Case 2:21-cv-00067-Z Document 43 Filed 05/28/21                  Page 10 of 13 PageID 967


of Texas, https://www.txs.uscourts.gov/offices/brownsville-division (last visited May 26, 2021).

Moreover, as this Court is well aware, the number of pending motions is more dispositive of a

court’s congestion than whether cases may be pending; without pending dispositive motions, the

fact that a case may be in years-long discovery or pending appeal does not greatly affect a district

court’s docket. Therefore, this factor is neutral. ECF 38 at 11.

       Second, Plaintiffs admit that there is no localized interest here in the suspension of new

enrollments in MPP: “[b]ecause this case focuses on a federal policy with nationwide effects, it is

not tied to any one district or division” and “other areas would have similar localized interests.”

ECF 38 at 12. Their reference to outdated data that there were “between 10,000 and 20,000 illegal

aliens” in Amarillo in 2016, does not address any effect of the suspension of new enrollments in

MPP, and only references in a footnote how immigrants and refugees work in the meat processing

facilities. Id. at 12, 13 n.3. Plaintiffs’ paucity of data cannot outweigh the extensive evidence that

MPP processing had its locus in the Southern District of Texas, which Plaintiffs admit. ECF 11 at

3-7; ECF 38 at 1 (“No one disputes that it affects the area along the border.”). Indeed, Plaintiffs

do not explain why they failed to file in the Southern District of Texas, where Texas has previously

challenged immigration policies. ECF 12 at App. 037.

       Third, Plaintiffs claim that, because “[f]ederal law controls this case,” the Southern District

of Texas’s familiarity with border litigation does not weigh in favor of transfer. ECF 38 at 13-14.

In doing so, Plaintiffs underplay the amount of prior border-related litigation in the Southern

District of Texas. “Although all federal courts are presumptively competent to decide issues of

federal law,” courts also may consider “the courts’ respective knowledge of the parties and facts

as well as any considerable experience the transferee court may have in a particular area of the

law.” Mandan, Hidatsa & Arikara Nation v. United States Dep't of the Interior, 358 F. Supp. 3d




                                                  9
  Case 2:21-cv-00067-Z Document 43 Filed 05/28/21                 Page 11 of 13 PageID 968


1, 9 (D.D.C. 2019). Plaintiffs admit, as they must, that the Southern District of Texas has ruled on

MPP before, ECF 38 at 14 n.4, indicating that Court has pre-existing knowledge of the actors and

facts involved in the implementation of MPP and the governing body of law. See id. Plaintiffs

nonetheless claim that this case does not demonstrate familiarity with MPP because it did not

address “the arbitrary and capricious and unlawful suspension of the MPP.” Id. at 14. Reading the

familiarity factor so narrowly, however, implies that a district would not have familiarity with that

law unless the precise suit had been filed there previously. Because the Southern District of Texas

is more familiar with the facts and law involved in MPP and other border-related litigation, this

factor weighs in favor of transfer.

       Because the government has demonstrated that the public interest factors support transfer,

this Court should transfer the case to the Southern District of Texas, Brownsville Division.

                                      III.   CONCLUSION

       For the foregoing reasons and those that the government described in its motion to transfer,

ECF 11, this Court should transfer this case to the Southern District of Texas.




                                                 10
 Case 2:21-cv-00067-Z Document 43 Filed 05/28/21       Page 12 of 13 PageID 969


Date: May 28, 2021                Respectfully submitted,

                                  BRIAN M. BOYNTON
                                  Acting Assistant Attorney General

                                  WILLIAM C. PEACHEY
                                  Director
                                  Office of Immigration Litigation
                                  District Court Section

                                  EREZ REUVENI
                                  Assistant Director

                                  JOSEPH A. DARROW
                                  Trial Attorney

                                  /s/ Francesca Genova
                                  FRANCESCA GENOVA
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Civil Division
                                  Office of Immigration Litigation
                                  District Court Section
                                  P.O. Box 868, Ben Franklin Station
                                  Washington, DC 20044
                                  Tel.: (202) 305-1062
                                  Francesca.M.Genova@usdoj.gov




                                    11
  Case 2:21-cv-00067-Z Document 43 Filed 05/28/21               Page 13 of 13 PageID 970




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 28, 2021, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the Northern District of Texas by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.

                             /s/ Francesca Genova
                             Francesca Genova
                             Trial Attorney
                             United States Department of Justice
                             Civil Division




                                               12
